            Case 2:20-cv-00741-TLN-AC Document 13 Filed 11/20/20 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              2:20-CV-00741-TLN-AC
12                 Plaintiff,
                                                            STIPULATION AND ORDER TO SET
13          v.                                              ASIDE CLERK’S DEFAULT AGAINST
                                                            JUBER FLORES-SUAREZ
14   APPROXIMATELY $30,000.00 IN U.S.
     CURRENCY,
15
                   Defendant.
16

17          It is hereby stipulated by and between the United States and claimant Juber Flores-Suarez
18 (“Flores”), by and through their respective counsel of record, as follows:

19          1.     On or about September 29, 2020, the Clerk of the Court entered a Clerk’s Certificate of
20 Entry of Default against Juber Flores-Suarez and Rafael Martinez-Suarez. ECF No. 9.

21          2.     On or about November 17, 2020, claimant Flores filed a Verified Claim asserting an
22 interest in $20,000.00 of the Approximately $30,000.00 in U.S. Currency. ECF No. 11.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///
                                                        1
                                                                                      Stipulation and Order to
                                                                                      Set Aside Clerk’s Default
            Case 2:20-cv-00741-TLN-AC Document 13 Filed 11/20/20 Page 2 of 2



 1          3.     The parties request to set aside the Clerk’s Certificate of Entry of Default against

 2 Claimant Juber Flores-Suarez. The Clerk’s Certificate of Entry of Default shall remain in place for

 3 Rafael Martinez-Suarez.

 4 Dated: 11/19/2020                                     McGREGOR W. SCOTT
                                                         United States Attorney
 5

 6                                                       /s/ Kevin C. Khasigian
                                                         KEVIN C. KHASIGIAN
 7                                                       Assistant U.S. Attorney
 8

 9 Dated: November 19, 2020                              /s/ Brett A. Purtzer
                                                         BRETT A. PURTZER
10                                                       Attorney for Claimant Juber Flores-Suarez
11                                                       (Original signature retained by attorney)
12

13                                                   ORDER

14          For the reasons set forth above, the Clerk’s Certificate of Entry of Default against claimant Juber

15 Flores-Suarez is set aside.

16          IT IS SO ORDERED.

17 Dated: November 19, 2020

18
                                                                 Troy L. Nunley
19                                                               United States District Judge

20

21

22

23

24

25

26

27

28
                                                         2
                                                                                         Stipulation and Order to
                                                                                         Set Aside Clerk’s Default
